PER CURIAM:
In 2009, De Angelo Cook, a Georgia prisoner, filed a federal habeas corpus petition pursuant to 28 U.S.C. § 2254. That petition was dismissed with prejudice as untimely, and Mr. Cook did not appeal.
In 2016, Mr. Cook filed a second habeas corpus petition. The district court dismissed this petition for lack of subject-matter jurisdiction because Mr. Cook had not obtained circuit authorization to file a second or successive petition. Mr. Cook now appeals.
We affirm. Because Mr. Cook did not obtain circuit authorization to file a second or successive habeas petition, the district court did not have jurisdiction. See 28 U.S.C. § 2244(b)(3)(A), (b) (4); Tompkins v. Secretary, 557 F.3d 1257, 1259 (11th Cir. 2009).
AFFIRMED.